75 So.3d 390 (2011)
Deborah BUSCH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1238.
District Court of Appeal of Florida, First District.
November 30, 2011.
Deborah Busch, pro se, for Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on August 19, 2010, in Duval County Circuit Court Case Number 16-2010-CF-005568-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent her in the belated appeal authorized by this opinion.
PADOVANO, LEWIS, and CLARK, JJ., concur.